Motion Granted; Order filed January 7, 2014.




                                    In The

                   Fourteenth Court of Appeals
                                 ____________

                             NO. 14-13-00176-CV
                                 ____________

           IN THE ESTATE OF BILLIE LEE MARTIN, DECEASED




                  On Appeal from the County Court at Law
                           Waller County, Texas
                       Trial Court Cause No. P09-52

                                  ORDER

      The supplemental clerk’s record was filed November 22, 2013. Appellant
filed a motion to correct and supplement the clerk’s record. The record does not
contain:

      • James Raymond’s Notice of Appeal, filed August 3, 2012;

      • 13 Applications to Pay Appointee Fees, filed on May 22, 2012;

      • 13 Orders to Pay Appointees Fees, signed on September 25, 2012;

      • James Raymond’s Request for Preparation of the Clerk’s Record (in
      connection with the December 21, 2012 Notice of Appeal)); and

      • A complete copy of Court’s Docket Sheet.

      The Waller County District Clerk is directed to file a supplemental clerk’s
record on or before February 7, 2014, containing the above-listed items. The Clerk
is further directed to correct the Supplemental Clerk’s Record index, pagination,
and electronic bookmarks to conform with 14th Court of Appeals Local Rule 2.2.b.

      If the omitted items are not part of the case file, the district clerk is directed
to file a supplemental clerk’s record containing a certified statement that the
omitted items are not a part of the case file.



                                  PER CURIAM